t c memo united_states tax_court katherine cowan petitioner v commissioner of internal revenue respondent docket no 3539-06l filed date katherine cowan pro_se memorandum opinion ruwe judge this case is before the court on petitioner’s motion for leave to file motion to vacate order of dismissal for lack of jurisdiction hereinafter referred to as petitioner’s motion for leave we must decide whether to grant petitioner’s motion for leave when the petition was filed petitioner resided in kilauea hawaii background on date respondent issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter regarding proposed collection action for petitioner’s tax years and in the decision letter respondent’s office of appeals informed petitioner that her due process hearing request was not filed within the time prescribed under sec_6320 and or respondent’s office of appeals further informed petitioner that she received a hearing equivalent to a due process hearing except that there was no right to dispute a decision by the appeals_office in court under sec_6320 and or in the decision letter the appeals_office sustained the proposed collection action on date petitioner sent to the court a document which states in relevant part dear tax_court judge the collection_due_process hereafter cdp hearing that i requested has been decided i need your assistance regarding a notice_of_determination i received from the internal_revenue_service for the tax_year sic and the internal_revenue_service hereafter irs did not grant me a cdp hearing which i have requested the hearing they attempt sic to conduct was unfair and biased i wa sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure not provided information that i requested from the hearing agent i think the irs is wrong but i am not sure if i am doing this protest right i told the irs i didn’t owe them anything and they still have not shown me any proof to support their claim could you please write to me and let me know the procedure i need the help of the tax_court to clarify this matter i am unclear as to what rules of procedure and evidence were to preside over my cdp hearing although i asked many times i never received any information on such procedures the agent was no help at all now a whole new procedure is beginning and i am more confused i am unsure of what to do from here will you please advise what my next steps are and if there is public council sic available for my assistance when am i supposed to go to court over this would i receive the assistance of a public defender thank you for reading my letter and trying to help me this document failed to comply with the rules of the court as to the form and content of a proper petition petitioner also failed to submit the required filing fee nevertheless on date the court filed petitioner’s document as an imperfect petition by order dated date the court directed petitioner to file a proper amended petition and to pay the filing fee on or before date the order stated that if an amended petition and the filing fee were not received on or before date the case would be dismissed petitioner failed to timely respond to the court’s order to file an amended petition or to pay the filing fee on date the court entered an order of dismissal for lack of jurisdiction order of dismissal on date days after the order of dismissal was entered petitioner mailed to the court two documents entitled request permission to file motion to vacate order of dismissal for lack of jurisdiction motion for leave and motion to vacate order of dismissal for lack of jurisdiction motion to vacate the documents state in relevant part request permission to file motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests permission from the court to file this motion to vacate order of dismissal for lack of jurisdiction for the tax_year s and with docket no 3539-06l petitioner also requests leave from the court to accept petitioner’s amended petition petitioner desires to dispute the respondent’s determination made with respect to petitioner’s income taxes for the tax_year petitioner will file motion to vacate order of dismissal for lack of jurisdiction concurrently with this motion motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests that the court vacate its order of dismissal for lack of jurisdiction with the docket no 3539-06l for the tax years and petitioner also request sic for the court to determine the case lay sic out by the petitioner’s amended petition which will be filed concurrently with this motion petitioner will also file an amended petition and the designation of place of trial concurrently with this motion the envelope containing these documents was postmarked date on date days after the order of dismissal was entered the court filed the first mentioned document as a motion for leave to file motion to vacate order of dismissal for lack of jurisdiction motion for leave the court received petitioner’s amended petition with attached copy of the decision letter concurrently with the motion for leave and the motion to vacate paragraph of the amended petition states petitioner s disagree s with the determination contained in the notice issued by the internal_revenue_service for the year s or period s as set forth in such notice decision letter concerning equivalent_hearing under sec_6320 and or dated a copy of which attached sic do not attach any other documents to this petition the attached decision letter states in relevant part dear ms mcclelland cowan we have reviewed the proposed collection action for the period s shown above this letter is our decision on your case a summary of our decision is stated below and the enclosed statement shows in detail the matters we considered at your appeals hearing and our conclusions your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or your case will be returned to the originating irs office for action consistent with the decision summarized below and described on the attached page s summary of decision the collection action is sustained discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time stewart v commissioner t c ___ ___ slip op pincite 81_tc_879 on date we dismissed petitioner’s case for lack of jurisdiction an order of dismissal for lack of jurisdiction is treated as the court’s decision stewart v commissioner supra at ___ slip op pincite 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir stewart v commissioner supra at ___ slip op pincite except for very limited exceptions none of which applies here this court lacks jurisdiction once an order of dismissal for lack of jurisdiction becomes final within the meaning of sec_7481 stewart v commissioner supra at ___ slip op pincite n a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later our rule provides that any motion to vacate or revise a as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the court’s order of dismissal was entered therefore in order for her motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule 872_f2d_245 8th cir affg tcmemo_1987_1 stewart v commissioner supra at ___ slip op pincite 108_tc_1 the envelope containing petitioner’s motion for leave was postmarked and mailed prior to the expiration of the 90-day appeal period the timely-mailing timely-filing provisions of sec_7502 apply to a motion for leave to file a motion to vacate a decision that is mailed and postmarked prior to but received by the court after the expiration of the 90-day appeal period stewart v commissioner supra at ___ slip op pincite therefore we have jurisdiction to consider petitioner’s motion for leave however whether the court retains jurisdiction over petitioner’s case depends on whether the court grants leave to file petitioner’s motion to vacate id at ___ slip op pincite if the court grants the motion for leave then the time for appeal is extended 113_f3d_1087 9th cir revg tcmemo_1994_604 67_f3d_1489 9th cir affg tcmemo_1992_731 stewart v commissioner supra at ___ slip op pincite however if the motion for leave is not granted the motion to vacate cannot be filed if the motion to vacate is not filed the appeal period is not extended and the order of dismissal for lack of jurisdiction is final the filing of a taxpayer’s motion for leave to file a motion to vacate does not extend the time for appeal unless the court grants the motion for leave and permits the filing of the motion to vacate nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir whether to grant petitioner’s motion for leave is discretionary stewart v commissioner supra at ___ slip op pincite however a timely motion for leave without more is not necessarily sufficient to persuade the court to grant such motion in deciding what action to take we are guided in 67_f3d_1489 n 9th cir affg tcmemo_1992_731 the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir primarily by whether it would be in the interest of justice to vacate the prior decision but we also recognize that litigation must end at sometime 92_tc_1079 manchester group v commissioner tcmemo_1997_576 this court’s jurisdiction to review certain collection activity by the internal_revenue_service depends in part upon the issuance of a valid notice_of_determination by an internal_revenue_service appeals officer under sec_6320 or sec_6330 sec_6320 sec_6330 rule b 114_tc_492 where the appeals_office issues a determination_letter sec_6330 provides a taxpayer days in which to file a petition for review with the tax_court we have held that the court’s jurisdiction depends on the issuance of a valid determination_letter and the filing of a timely petition for review 116_tc_255 petitioner attached to her amended petition the decision letter concerning an equivalent_hearing she received from respondent’s appeals_office in her amended petition petitioner avers that she disagrees with the determination relating to the years and contained in the decision letter concerning equivalent_hearing under sec_6320 and or the decision letter specifies that it was issued after petitioner received an equivalent_hearing a decision letter issued pursuant to an equivalent_hearing is not a notice_of_determination sufficient to invoke the court’s jurisdiction under sec_6320 or sec_6330 kennedy v commissioner supra pincite respondent’s appeals_office made it clear in the decision letter that the decision made in an equivalent_hearing as opposed to a determination resulting from a collection_due_process_hearing is not disputable in court the decision letter states that petitioner received an equivalent_hearing instead of a collection_due_process_hearing because petitioner failed to timely request a collection_due_process_hearing as we stated in kennedy v commissioner supra pincite petitioner’s position ignores the unambiguous statement in the decision letter that the equivalent_hearing was not intended to serve as an appeals_office hearing within the meaning of sec_6320 or sec_6330 as previously discussed because petitioner failed to file a timely request for an appeals_office hearing the appeals_office was not obliged to conduct such a hearing in this regard the decision letter was not and did not purport to be a determination_letter pursuant to sec_6320 or sec_6330 see offiler v commissioner supra pincite in sum we hold that respondent did not issue a determination_letter to petitioner sufficient to invoke the court’s jurisdiction to review the notice_of_intent_to_levy insofar as the petition filed herein purports to be a petition for review pursuant to sec_6330 we will dismiss the petition for lack of jurisdiction on the ground that respondent did not make a determination pursuant to sec_6330 because petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b and b the decision letter regarding an equivalent_hearing concerning collection action upon which petitioner bases her amended petition would be insufficient to invoke this court’s jurisdiction to review the merits of the proposed collection activity even if we granted petitioner’s motion for leave under these circumstances and considering the length of time petitioner had to file an amended petition before her case was dismissed we will deny petitioner’s motion for leave it follows that the court’s order of dismissal for lack of jurisdiction in this case became final on date days after the order of dismissal was entered to reflect the foregoing an appropriate order will be issued
